Exhibit 10.51

UNITED STATES DISTRICT COURT FOR THE

DISTRICT OF PUERTO RICO

 

UNITED STATES OF AMERICA,   Plaintiff,       CASE NO.

v.

    HORIZON LINES, LLC,  

Defendant,

 

PLEA AGREEMENT

(Pursuant to Rule 1l(c)(l)(C) FRCP)

TO THE HONORABLE COURT:

COMES NOW the United States of America through its counsel Christine A. Vamey,
Assistant Attorney General of the U.S. Department of Justice, Antitrust
Division; Scott D. Hammond, Deputy Assistant Attorney General of the U.S.
Department of Justice, Antitrust Division; Brent Snyder, Craig Lee, Michael
Whitlock, and Jessica Lefort, Trial Attorneys of the U.S. Department of Justice,
Antitrust Division; and defendant Horizon Lines, LLC (“defendant”) through its
counsel John M. Nannes, Tiffany Rider, Richard J. Rappaport, and Amy Manning,
pursuant to Rule 1l(c)(l)(C) of the Federal Rules of Criminal Procedure, to
state to this Honorable Court that they have reached an agreement, the terms and
conditions of which are as follows:

RIGHTS OF DEFENDANT

1. The defendant understands its rights:

(a) to be represented by an attorney;

(b) to be charged by Indictment;

 

1



--------------------------------------------------------------------------------

(c) to plead not guilty to any criminal charge brought against it;

(d) to have a trial by jury, at which it would be presumed not guilty of the
charge and the United States would have to prove every essential element of the
charged offense beyond a reasonable doubt for it to be found guilty;

(e) to confront and cross-examine witnesses against it and to subpoena witnesses
in its defense at trial;

(f) to appeal its conviction if it is found guilty; and

(g) to appeal the imposition of a sentence against it.

AGREEMENT TO PLEAD GUILTY

AND WAIVE CERTAIN RIGHTS

2. The defendant knowingly and voluntarily waives the rights set out in
Paragraph l(b)-(f) above. The defendant also knowingly and voluntarily waives
the right to file any appeal, any collateral attack, or any other writ or
motion, including but not limited to an appeal under 18 U.S.C. § 3742, that
challenges the sentence imposed by the Court if that sentence is consistent with
or below the recommended sentence in Paragraph 8 of this Plea Agreement,
regardless of how the sentence is determined by the Court. This agreement does
not affect the rights or obligations of the United States as set forth in 18
U.S.C. § 3742(b)-(c). Nothing in this paragraph, however, shall act as a bar to
the defendant perfecting any legal remedies it may otherwise have on appeal or
collateral attack respecting claims of ineffective assistance of counsel or
prosecutorial misconduct. The defendant agrees that there is currently no known
evidence of ineffective assistance of counsel or prosecutorial misconduct.
Pursuant to Fed. R. Crim. P. 7(b), the defendant will waive indictment and plead
guilty at arraignment to a one-count

 

2



--------------------------------------------------------------------------------

Information to be filed in the United States District Court for the District of
Puerto Rico. The Information will charge the defendant with participating in a
combination and conspiracy to suppress and eliminate competition by agreeing to
fix rates and surcharges for Puerto Rico freight services, from at least as
early as May 2002 until at least April 2008, in violation of the Sherman
Antitrust Act, 15 U.S.C. § 1.

3. The defendant, pursuant to the terms of this Plea Agreement and the Plea
Agreement Supplement filed separately with the Court under seal, will plead
guilty to the criminal charge described in Paragraph 2 above and will make a
factual admission of guilt to the Court in accordance with Fed. R. Crim. P. 11,
as set forth in Paragraph 4 below.

FACTUAL BASIS FOR OFFENSE CHARGED

4. Had this case gone to trial, the United States would have presented evidence
sufficient to prove the following facts against the defendant:

(a) For purposes of this Plea Agreement, the “relevant period” is that period
from at least as early as May 2002, until at least April 2008. During the
relevant period, the defendant was a limited liability company organized and
existing under the laws of the State of Delaware. The defendant has its
principal place of business in Charlotte, North Carolina and offices in
Guaynabo, Puerto Rico. During the relevant period, the defendant provided water
transportation for freight between the continental United States and Puerto Rico
(“Puerto Rico freight services”). The defendant’s Puerto Rico freight services
transported for customers a variety of cargo shipments, such as heavy equipment,
medicines, and consumer goods, on scheduled ocean voyages between the
continental United States and Puerto Rico. For its Puerto Rico freight services,
the

 

3



--------------------------------------------------------------------------------

defendant charged its customers a price that consisted of a base rate and, at
times, various surcharges and fees, such as a bunker fuel surcharge. During the
relevant period, the defendant’s sales of Puerto Rico freight services between
the continental United States and Puerto Rico totaled approximately $1.4
billion.

(b) During the relevant period, the defendant, through certain of its officers
and employees, including high-level personnel of the defendant, participated in
a conspiracy with other providers of Puerto Rico freight services, a primary
purpose of which was to suppress and eliminate competition by fixing the rates
and surcharges charged to customers for Puerto Rico freight services. In
furtherance of the conspiracy, the defendant, through certain of its officers
and employees, engaged in discussions and attended meetings with representatives
of other providers of Puerto Rico freight services. During these discussions and
meetings, agreements were reached to fix the rates and surcharges to be charged
to customers for Puerto Rico freight services.

(c) During the relevant period, water freight shipments provided by one or more
of the conspirator carriers, and the vessels necessary to transport the water
freight shipments, as well as payments for the water freight shipments, traveled
in interstate commerce. The business activities of the defendant and its
co-conspirators in connection with the sale and provision of Puerto Rico freight
services affected by this conspiracy were within the flow of, and substantially
affected, interstate commerce.

(d) Acts in furtherance of this conspiracy were carried out within the District
of Puerto Rico. The conspiratorial meetings and discussions described above took
place in the continental United States and Puerto Rico, and a representative of
the defendant

 

4



--------------------------------------------------------------------------------

participated in such discussions in Puerto Rico. Additionally, the Puerto Rico
freight services that were the subject of this conspiracy were sold by one or
more of the conspirators to customers in this District

POSSIBLE MAXIMUM SENTENCE

5. The defendant understands that the statutory maximum penalty which may be
imposed against it upon conviction for a violation of Section One of the Sherman
Antitrust Act is a fine in an amount equal to the greatest of:

(a) $100 million (15 U.S.C. § 1);

(b) twice the gross pecuniary gain the conspirators derived from the crime (18
U.S.C. §3571(c) and (d)); or

(c) twice the gross pecuniary loss caused to the victims of the crime by the
conspirators (18 U.S.C. § 3571(c) and (d)).

6. In addition, the defendant understands that:

(a) pursuant to 18 U.S.C. § 3561 (c)(l), the Court may impose a term of
probation of at least one year, but not more than five years;

(b) pursuant to §8B1.1 of the United States Sentencing Guidelines (“U.S.S.G.,”
“Sentencing Guidelines,” or “Guidelines”) or 18 U.S.C. § 3563(b)(2) or
3663(a)(3), the Court may order it to pay restitution to the victims of the
offense; and

(c) pursuant to 18 U.S.C. § 3013(a)(2)(B), the Court is required to order the
defendant to pay a $400 special assessment upon conviction for the charged
crime.

 

5



--------------------------------------------------------------------------------

SENTENCING GUIDELINES

7. The defendant understands that the Sentencing Guidelines are advisory, not
mandatory, but that the Court must consider the Guidelines in effect on the day
of sentencing, along with the other factors set forth in 18 U.S.C. § 3553(a), in
determining and imposing sentence. The defendant understands that the Guidelines
determinations will be made by the Court by a preponderance of the evidence
standard. The defendant understands that although the Court is not ultimately
bound to impose a sentence within the applicable Guidelines range, its sentence
must be reasonable based upon consideration of all relevant sentencing factors
set forth in 18 U.S.C. § 3553(a). Pursuant to U.S.S.G. §1B1.8, the United States
agrees that self-incriminating information that the defendant and its directors,
officers and employees have provided or may provide to the United States
pursuant to this Plea Agreement or the Plea Agreement Supplement will not be
used to increase the volume of affected commerce attributable to the defendant
or in determining the defendant’s applicable Guidelines range, except to the
extent provided in U.S.S.G. §lB1.8(b).

SENTENCING AGREEMENT

8. Pursuant to Fed. R. Crim. P. 1 l(c)(l)(C), the United States and the
defendant agree that the appropriate disposition of this case is, and agree to
recommend jointly that the Court impose, a sentence requiring the defendant to
pay to the United States a criminal fine of $45 million, payable in installments
as set forth below without interest pursuant to 18 U.S.C. § 3612(f)(3)(A) (“the
recommended sentence”). The parties agree that there exists no aggravating or
mitigating circumstance of a kind, or to a degree, not adequately taken into
consideration by the U.S. Sentencing Commission in formulating the Sentencing
Guidelines justifying a departure

 

6



--------------------------------------------------------------------------------

pursuant to U.S.S.G. §5K2.0. The parties agree not to seek or support any
sentence outside of the Guidelines range nor any Guidelines adjustment for any
reason that is not set forth in this Plea Agreement. The parties further agree
that the recommended sentence set forth in this Plea Agreement is reasonable.

(a) The United States and the defendant agree that the applicable Guidelines
fine range exceeds the fine contained in the recommended sentence set out in
Paragraph 8 above but agree that imposition of a fine greater than that
recommended would substantially jeopardize the defendant’s continued viability.
The parties further agree that the recommended fine is appropriate, pursuant to
U.S.S.G. §8C3.3(a) and (b).

(b) The United States and the defendant agree to recommend, in the interest of
justice pursuant to 18 U.S.C. § 3572(d)(l) and U.S.S.G. §8C3.2(b), that the fine
be paid in the following installments: within thirty (30) days of imposition of
sentence — $1 million; at the one-year anniversary of imposition of sentence
(“anniversary”) — $1 million; at the two-year anniversary — $3 million; at the
three-year anniversary — $5 million; at the four-year anniversary — $15 million;
and at the five-year anniversary — $20 million; provided, however, that the
defendant shall have the option at any time before the five-year anniversary of
prepaying any part of the remaining balance then owing on the fine.

(c) The defendant understands that the Court will order it to pay a $400 special
assessment, pursuant to 18 U.S.C. § 3013(a)(2)(B), in addition to any fine
imposed.

 

7



--------------------------------------------------------------------------------

(d) The United States may recommend that the Court order a term of probation.
The defendant may recommend that no term of probation be imposed. The parties
understand that the Court’s decision regarding the imposition of probation will
not void this Plea Agreement or the Plea Agreement Supplement.

(e) If the United States does not recommend a term of probation, the United
States and the defendant jointly submit that this Plea Agreement, together with
the record that will be created by the United States and the defendant at the
plea and sentencing hearings, and the further disclosure described in the Plea
Agreement Supplement that is being filed under seal, will provide sufficient
information concerning the defendant, the crime charged in this case, and the
defendant’s role in the crime to enable the meaningful exercise of sentencing
authority by the Court under 18 U.S.C. § 3553. The United States and defendant
agree to request jointly that the Court accept the defendant’s guilty plea and
impose sentence on an expedited schedule as early as the date of arraignment if
the United States does not recommend a term of probation, based upon the record
provided by the defendant and the United States, under the provisions of Fed. R.
Crim. P. 32(c)(l)(A)(ii) and U.S.S.G. §6A1.1. The Court’s denial of the request
to impose sentence on an expedited schedule will not void this Plea Agreement or
the Plea Agreement Supplement.

9. The United States and the defendant understand that the Court retains
complete discretion to accept or reject the recommended sentence provided for in
Paragraph 8 of this Plea Agreement.

 

8



--------------------------------------------------------------------------------

(a) If the Court does not accept the recommended sentence, the United States and
the defendant agree that this Plea Agreement, except for Paragraph 9(b) below,
and the Plea Agreement Supplement shall be rendered void.

(b) If the Court does not accept the recommended sentence, the defendant will be
free to withdraw its guilty plea (Fed. R. Crim. P. 1l(c)(5) and (d)). If the
defendant withdraws its plea of guilty, this Plea Agreement, the Plea Agreement
Supplement, the guilty plea, and any statement made in the course of any
proceedings under Fed. R. Crim. P. 11 regarding the guilty plea, this Plea
Agreement, or the Plea Agreement Supplement, or made in the course of plea
discussions with an attorney for the government shall not be admissible against
the defendant in any criminal or civil proceeding, except as otherwise provided
in Fed. R. Evid. 410. In addition, the defendant agrees that, if it withdraws
its guilty plea pursuant to this subparagraph of the Plea Agreement, the statute
of limitations period for any offense referred to in Paragraph 11 of this Plea
Agreement shall be tolled for the period between the date of the signing of the
Plea Agreement and the date the defendant withdrew its guilty plea or for a
period of sixty (60) days after the date of the signing of the Plea Agreement,
whichever period is greater.

10. In light of pending civil class action lawsuits filed against the defendant,
which potentially provide for a recovery of a multiple of actual damages, the
United States agrees that it will not seek a restitution order for the offense
charged in the Information.

 

9



--------------------------------------------------------------------------------

GOVERNMENT’S AGREEMENT

11. Upon acceptance of the guilty plea called for by this Plea Agreement and the
imposition of the recommended sentence, and subject to the requirements of the
Plea Agreement Supplement, the United States agrees that it will not bring
further criminal charges against the defendant or any of its subsidiaries;
Horizon Lines, Inc.; Horizon Lines Holding Corporation; o Horizon Lines of
Puerto Rico, Inc. (collectively “related entities”) for any act or offense
committed before the date of this Plea Agreement that was undertaken in
furtherance of an antitrust conspiracy involving the sale of Puerto Rico freight
services. The nonprosecution terms of this paragraph do not apply to civil
matters of any kind, to any violation of the federal tax or securities laws, or
to any crime of violence.

12. The defendant understands that it may be subject to administrative action by
federal or state agencies other than the United States Department of Justice,
Antitrust Division, based upon the conviction resulting from the Plea Agreement,
and that this Plea Agreement and the Plea Agreement Supplement in no way control
whatever action, if any, other agencies may take. However, the United States
agrees that, if requested, it will advise the appropriate officials of any
governmental entity considering such administrative action of the fact, manner,
and extent of the cooperation of the defendant as a matter for that agency to
consider before determining what administrative action, if any, to take.

REPRESENTATION BY COUNSEL

13. The defendant has been represented by counsel and is fully satisfied that
its attorneys have provided competent legal representation. The defendant has
thoroughly reviewed this Plea Agreement, the Plea Agreement Supplement, and
Exhibits A - C to the Plea Agreement Supplement and acknowledges that counsel
has advised it of the nature of the charge, any possible defenses to the charge,
and the nature and range of possible sentences.

 

10



--------------------------------------------------------------------------------

VOLUNTARY PLEA

14. The defendant’s decision to enter into this Plea Agreement and the Plea
Agreement Supplement and to tender a plea of guilty is freely and voluntarily
made and is not the result of force, threats, assurances, promises, or
representations other than the representations contained in this Plea Agreement,
the Plea Agreement Supplement, and Exhibits A - C of the Plea Agreement
Supplement. The United States has made no promises or representations to the
defendant as to whether the Court will accept or reject the recommendations
contained within this Plea Agreement.

VIOLATION OF PLEA AGREEMENT

15. The defendant agrees that, should the United States determine in good faith,
during the period that the current federal investigation of violations of
federal antitrust and related criminal laws involving the sale of Puerto Rico
freight services and any litigation or other proceedings arising or resulting
from any such investigation to which the United States is a party is pending,
that the defendant or any of its related entities have violated any provision of
this Plea Agreement or the Plea Agreement Supplement, the United States will
notify counsel for the defendant in writing by personal or overnight delivery or
facsimile transmission and may also notify counsel by telephone of its intention
to void any of its obligations under this Plea Agreement (except its obligations
under this paragraph) or the Plea Agreement Supplement, and the defendant and
its related entities shall be subject to prosecution for any federal crime of
which the United States has knowledge including, but not limited to, the
substantive offenses

 

11



--------------------------------------------------------------------------------

relating to the investigation resulting in this Plea Agreement and the Plea
Agreement Supplement. The defendant and its related entities agree that, in the
event that the United States is released from its obligations under this Plea
Agreement and the Plea Agreement Supplement and brings criminal charges against
the defendant or its related entities for any offense referred to in Paragraph
11 of this Plea Agreement, the statute of limitations period for such offense
shall be tolled for the period between the date of the signing of this Plea
Agreement and six (6) months after the date the United States gave notice of its
intent to void its obligations under this Plea Agreement or the Plea Agreement
Supplement.

16. The defendant understands and agrees that in any further prosecution of it
or its related entities resulting from the release of the United States from its
obligations under this Plea Agreement or the Plea Agreement Supplement, because
of the defendant’s or its related entities’ violation of the Plea Agreement or
Plea Agreement Supplement, any documents, statements, information, testimony, or
evidence provided by it, its related entities, or current directors, officers,
or employees of it or its related entities to attorneys or agents of the United
States, federal grand juries, or courts, and any leads derived therefrom, may be
used against it or its related entities in any such further prosecution. In
addition, the defendant unconditionally waives its right to challenge the use of
such evidence in any such further prosecution, notwithstanding the protections
of Fed. R. Evid. 410.

ENTIRETY OF AGREEMENT

17. This Plea Agreement, the Plea Agreement Supplement filed separately with the
Court, and Exhibits A - C of the Plea Agreement Supplement constitute the entire
agreement between the United States and the defendant concerning the disposition
of the criminal charge in this case. This Plea Agreement and the Plea Agreement
Supplement cannot be modified except in writing, signed by the United States and
the defendant.

 

12



--------------------------------------------------------------------------------

18. The undersigned is authorized to enter this Plea Agreement and the Plea
Agreement Supplement on behalf of the defendant as evidenced by the Resolution
of the Board of Directors of the defendant attached to, and incorporated by
reference in, this Plea Agreement.

19. The undersigned attorneys for the United States have been authorized by the
Attorney General of the United States to enter this Plea Agreement and the Plea
Agreement Supplement on behalf of the United States.

20. A facsimile signature shall be deemed an original signature for the purpose
of executing this Plea Agreement and the Plea Agreement Supplement. Multiple
signature pages

 

13



--------------------------------------------------------------------------------

are authorized for the purpose of executing this Plea Agreement and the Plea
Agreement Supplement.

 

DATED: February 23, 2011     Respectfully submitted, BY:  

/s/ Robert S. Zuckerman

    BY:  

/s/ Brent Snyder

  Horizon Lines, LLC      

Brent Snyder, Trial Attorney

Craig Lee, Trial Attorney

Michael Whitlock, Trial Attorney

Jessica Lefort, Trial Attorney

U.S. Department of Justice

Antitrust Division

450 5th Street, N.W.

Suite 11300

Washington, D.C. 20530

Tel.: (202) 305-6694

Fax: (202) 514-6525

By:   Robert S. Zuckerman       Its:   Sr. Vice President and General Counsel  
   

 

BY:

 

 

/s/ John M. Nannes

       

John M. Nannes

Tiffany Rider

Skadden, Arps, Slate, Meagher & Flom LLP

1440 New York Avenue, N.W.

Washington, D.C. 20005

Tel.: (202) 371-7000

Fax: (202) 393-5760

 

Richard J. Rappaport

Amy B. Manning

McGuireWoods LLP

77 West Wacker Drive, Suite 4100

Chicago, IL 60601

Tel.: (312) 849-8100

Fax: (312) 849-3690

Counsel for Horizon Lines, LLC

     

 

14